UNITED STATES COURT OF APPEALS
                               For the Fifth Circuit



                                    No. 96-30654
                                  Summary Calendar


                                DOLORES M. OUBRE,

                                                                      Plaintiff-Appellant,


                                        VERSUS


                            ENTERGY OPERATIONS, INC.,

                                                                    Defendant-Appellee.



                     Appeal from the United States District Court
                        For the Eastern District of Louisiana
                                    March 10, 1998

                 On Remand from the United States Supreme Court



Before GARWOOD, JOLLY, and DENNIS, Circuit Judges.

PER CURIAM:
      Dolores M. Oubre filed suit against Entergy Operations, Inc. (Entergy) on

September 26, 1995.      Oubre alleged that she was constructively discharged from

employment by Entergy in violation of the Age Discrimination in Employment Act

(ADEA), 29 U.S.C. § 621, et seq. and LSA-R.S. 23: 972 and 51: 2231, et seq. Entergy

filed a motion for summary judgment arguing that Oubre had waived her right

to bring this action by executing a release which waived all claims relating to her

employment. Entergy further argued that Oubre ratified the release by accepting and

not returning the consideration given to her in exchange for her execution of the release.

                                            1
      The district court granted Entergy’s motion in accordance with our decisions in

Blakeney v. Lomas Information Systems, Inc., 65 F.3d 482 (5th Cir. 1995), cert. denied,

116 S.Ct. 1042 (1996), and Wamsley v. Champlin Refining & Chemicals, Inc., 11 F.3d

534 (5th Cir. 1993), cert. denied, 115 S.Ct. 1403 (1995). We affirmed. See Oubre v.

Entergy Operations, Inc., No. 96-30654 (5th Cir. Nov. 6, 1996) (per curiam).      The

Supreme Court reversed. See Oubre v. Entergy Operations, Inc., 118 S.Ct. 838 (1998).



      Accordingly, the district court’s order of May 23, 1996, granting summary

judgment is REVERSED. The case is REMANDED to the district court for proceedings
consistent with the Supreme Court’s pronouncement.




                                          2